Citation Nr: 1307349	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (claimed as distressed rectum) which is claimed to have resulted from a procedure by VA on March 27, 2009 (and related care). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1954 to November 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran requested a Travel Board hearing; in August 2010 correspondence he withdrew the request.  In June 2011 and in June 2012, the case was remanded for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

It is not shown that the Veteran has additional disability(claimed as distressed rectum) resulting from the procedure by VA on March 27, 2009 (and related care).  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met with respect to distressed rectum (which is claimed to be additional disability resulting from a procedure by VA on March 27, 2009, and related care).  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  
Upon receipt of a complete or substantially complete application for a benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial determination on the matter.  A December 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed the appellant of disability rating and effective date criteria.  

Records of the treatment at issue have been obtained.  The Veteran's Virtual VA file was reviewed and contains no pertinent information or evidence.  The RO arranged for a July 2011 VA examination in this matter.  The Board found the report of that examination inadequate, and the June 2012 remand  ordered another examination to secure an adequate examination/medical opinion in the matter.  As will be discussed in greater detail below, the Board finds the July 2012 VA examination and opinion provided in response to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence or information that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and (for claims filed on or after October 1, 1997, as here), that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has additional disability does not establish cause.  38 C.F.R. § 3.361(c).  

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(c).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran contends that he was given improper instructions regarding self-care in connection with a VA procedure on March 27, 2009, and as a consequence now has additional disability (claimed as distressed rectum).  Specifically, he alleges he received improper instruction regarding how long he was to retain rectal packing in his rectum, and as a result developed infections of the rectum and kidneys.  

The record shows that on March 27, 2009 the Veteran underwent a transrectal ultrasound guided biopsy (for assessment of prostate cancer).  The urologist noted:

"Tampon placed per rectum, patient instructed to remove tampon with first bowel movement or in 24 hours whichever comes first."

The Veteran was warned, in part, of the possibility of rectal bleeding, hematuria, and infection rarely life threatening.

On March 29, 2009, the Veteran was admitted to Baylor Medical Center's emergency room with complaints of fever and chills.  It was noted that he had undergone a prostate biopsy two days prior.  The clinical impression was prostatitis and transient bacteremia; intravenous antibiotics were administered.  A March 30, 2009 discharge record notes a diagnosis of UTI [urinary tract infection]/Pyelonephritis-acute.

VA treatment records from March 2009 to October 2009 show, in part, that the Veteran underwent radiation treatment (ending in August 2009) for prostate cancer and treatment for intermittent bladder infections.  On November 2009 VA treatment record, the Veteran was seen for persistent urethritis which started after completion of eight weeks of radiation therapy for prostate cancer.  He had an initial urinary tract infection but has had clear urines since then.  The diagnosis was radiation urethritis.  Subsequent VA treatment reports through July 2011 do not show care for related complaints.  An April 2010 VA outpatient primary care note  notes the Veteran had no change in stools or new pains.  

On July 2011 VA examination, the history of the Veteran's diagnosis (and treatment) of prostate cancer was noted.  He stated that when the physician put packing in his rectum after the biopsies, he complained that the procedure was painful.  Three days later he developed chills and fever, and felt weak.  He went to the emergency room, where he was treated with intravenous fluids and antibiotics and then sent home.  Following treatment, the fever and weakness did not return.  After review of the claims file, the examiner noted that on August 5, 2009, the Veteran completed radiation therapy; and when he saw his primary physician, that same month, he was treated for a urinary infection.  He had somewhat persistent dysuria after completion of the radiation therapy.  Urinalysis showed no recurrences of  infection.  Eventually the post radiation urethritis resolved.  The Veteran had no urinary frequency or incontinence or other residuals.  The examiner opined that it is unlikely that the Veteran's complicating bacteremia (bacteria in blood stream) was due to negligence or error.  Infection is an occasional complication of prostate biopsy via the rectum where bacteria cannot be excluded.  The examiner noted that the Veteran had been warned about the possibility of complicating infection and was told if chills or fever occurred to contact the physician or go to the emergency room and he was scheduled for a two week follow-up to discuss the biopsy results.  It appeared he had received an adequate standard of care.  

On July 2012 VA examination pursuant to the Board's remand, the examiner opined that the Veteran did not currently have and had never had had any disorder of the rectum or anus (as alleged).  The examiner noted the Veteran underwent a prostate biopsy by VA on March 27, 2009.  The Veteran reported that after that procedure, the doctor packed his rectum despite his objections due to pain, and told him to leave it in there until he came back to see him.  The Veteran stated that the packing caused him so much pain he went to the emergency room three days later and at that time the packing was removed.  Bacteremia/UTI was diagnosed, treated, and resolved.  The Veteran also reported that he has had chronic rectal pain and constipation since the procedure, due to a distressed rectum.  The examiner noted that VA treatment records do not show any complaints, diagnosis or treatment for distressed rectum.  The report noted the Veteran had no signs and symptoms attributable to such disorder.  On examination of the rectal/anal area, the rectum had good sphincter tone; it was nontender. Fecal occult blood and urinalysis studies were negative.  The examiner noted that the Veteran does not now have nor has he had any chronic additional disability stemming from VA procedure on March 27, 2009, or associated care that is not a natural consequence of the procedure.  His rectal examination was benign except for a few small skin tags to the rectal area.  The examiner stated that the Veteran does not currently have a "distressed rectum" (per the examination that day).  There were no residuals of urinary tract infections, and no mention of treatment or diagnosis of constipation in VA medical records.  The Veteran incurred urinary tract infection/pain, which was treated and resolved, not due to negligence in the treatment provided by VA, but due to the Veteran's decision to retain rectal tampon for three days, even though he was instructed to remove it after 24 hours (as was documented in the procedure note).  Urinary tract infection, bacteremia, rectal pain area all foreseen consequences of the VA treatment, which were all treated and resolved.  The examiner opined that the overall care the Veteran received at a VA Medical Center (VAMC) for evaluation and treatment of prostate cancer met and exceeded standards of care set forth by the American Board of Urology.

In a statement received in January 2013 the Veteran asserted that he had requested that the tampon-packing process following the biopsy on March 27, 2009 be stopped because it was painful; he asserts that failure to do so was a "serious mistake" for which the medical provider should be held accountable.  He has also alleged that he was properly advised to remove the rectal packing tampon inserted following the procedure.

To establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  

The record shows that on March 27, 2009 the Veteran underwent a needle biopsy procedure (for prostate cancer), and aftercare include rectal packing (a tampon) which he was instructed to remove in 24 hours or with the first bowel movement, whichever came first.  It further shows that he did not timely remove the tampon, and was seen (after two days passed) for bacteremia/a urinary tract infection.  However, the urinary tract infection resolved with treatment including intravenous antibiotics, and there is no evidence showing current residual disability from the VA treatment provided on March 27, 2009 and in follow-up thereafter.  Specifically, the urinary tract infection was acute, and resolved; and it has never been shown by clinical evidence that the Veteran had any chronic pathology reflective of a distressed rectum.  It is not entirely clear what pathology is alleged  to reflect the claimed "rectal distress"; from the Veteran's contentions it appears that he is referring to rectal pain associated with the post-biopsy aftercare rectal packing procedure itself (and appears to be conceding that there no longer is any residual pathology).  Accordingly, the Board finds that the Veteran has not met the initial threshold requirement for substantiating a claim for benefits under 38 U.S.C.A. § 1151, and that his appeal in the matter must be denied on that basis.  

While the analysis need not proceed any further, the Board finds that given the Veteran's allegations, some further discussion is indicated.  Specifically, the Board notes that contrary to the Veteran's allegations the record clearly shows (by contemporaneous clinical notations) that he was in fact properly advised to remove the rectal tampon packing inserted following the biopsy procedure within 24 hours or upon the first bowel movement (whichever was first), but did not do so (which caused or contributed to cause the acute bacteremia/urinary tract infection that required emergency treatment.  Thus, any fault (vs. natural consequence) in the creation of the conditions that caused the infection lay not with VA, but with the Veteran himself.   

Finally, the Board notes that what the Veteran appears to be seeking (based on his January 2013 submission) is some sort of punishment of the treatment-provider ("He or she should be held accountable") for the fact that the rectal packing process involved some pain, and because the process was not terminated when it became painful.  As is noted above, 38 U.S.C.A. § 1151 compensation benefits are provided for additional disability resulting from VA treatment.  Acute pain associated with a biopsy aftercare procedure is not a "disability"; it is not alleged that there is continuing chronic pain residual from the procedure.  Notably, the Veteran also has not submitted any textual or medical opinion evidence suggesting that the procedure in question is pain-free- or could be terminated in mid-process without adverse consequence.  

In summary, as a threshold legal requirement for substantiating a claim under 38 U.S.C.A. § 1151, evidence of the additional disability claimed, is not met, the appeal seeking benefits under § 1151 for a rectal distress disability which is claimed to have resulted from a VA procedure on March 27, 2009 (and related care) must be denied.  


ORDER

The appeal to establish entitlement to compensation under 38 U.S.C.A. § 1151 for distressed rectum claimed to be additional disability resulting from a procedure by VA on March 27, 2009 (and related care) is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


